internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-111140-99 date december l999 distributing a b c partnership business x location location location location location a b plr-111140-99 c d this letter responds to your date request for rulings on the federal_income_tax consequences of a proposed transaction the facts submitted in this request and later correspondence are summarized below the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process distributing is owned a percent by a b percent by b c percent by c and d percent by partnership a b and c are siblings and partnership is owned by relatives of a b and c and trusts for the grandchildren of a and b distributing conducts business x in location location location location and location distributing has submitted financial information indicating that business x has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years because a b c and partnership each wishes to pursue unhindered its his or her own view of how best to operate business x the shareholders propose to divide distributing among themselves as follows i distributing will transfer the location assets and certain other assets to newly formed controlled in exchange solely for controlled stock and the assumption by controlled of related liabilities contribution ii distributing will transfer the location and location assets and certain other assets to newly formed controlled in exchange solely for controlled stock and the assumption by controlled of related liabilities contribution iii distributing will transfer the location assets and certain other assets to newly formed controlled in exchange solely for controlled stock and the assumption by controlled of related liabilities contribution together with contribution and contribution the contributions or separately a contribution iv distributing will distribute the controlled stock to a in exchange for all of plr-111140-99 a’s distributing stock_distribution v distributing will distribute the controlled stock to partnership in exchange for all of partnership’s distributing stock_distribution vi distributing will distribute the controlled stock to c in exchange for all of c’s distributing stock_distribution together with distribution and distribution the distributions or separately a distribution the taxpayer has submitted the following representations concerning the proposed transaction a the fair_market_value of the controlled controlled and controlled stock received by a partnership and c respectively will in each case approximately equal the fair_market_value of the distributing stock surrendered by a partnership or c in the exchange b no part of the consideration distributed by distributing in the distributions will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing represents its present operations and with regard to these operations there have been no substantial changes since the date of the last financial statements submitted d distributing controlled controlled and controlled each will continue independently and with its separate employees the active_conduct of business x e the distributions will be carried out so that a b c and partnership each may operate business x in accordance with its his or her own business philosophy the distributions are motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in distributing controlled controlled or controlled after the proposed transaction g there is no plan or intention by distributing controlled controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate distributing controlled controlled plr-111140-99 or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the proposed transaction except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred in contribution contribution and contribution will in each case each equal or exceed the liabilities assumed as determined under sec_357 by controlled controlled or controlled j the liabilities assumed as determined under sec_357 in the proposed transaction were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between distributing and controlled controlled or controlled at the time of or after distribution distribution or distribution l payments made in any continuing transactions between any combination of distributing controlled controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the proposed transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code n distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing controlled controlled or controlled to make an s_corporation_election pursuant to sec_1362 o no distribution is part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing controlled controlled or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing controlled controlled or controlled based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction each of the contributions followed by its respective distribution will be a reorganization under sec_368 distributing controlled controlled and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on any of the contributions sec_361 and sec_357 plr-111140-99 no gain_or_loss will be recognized by distributing on the distributions sec_361 no gain_or_loss will be recognized by controlled controlled or controlled on its respective contribution sec_1032 the basis of each asset received by controlled controlled or controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled controlled or controlled will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of a partnership or c on receipt of controlled controlled or controlled stock in exchange for its his or her distributing stock sec_355 the basis of the controlled controlled or controlled stock in the hands of a partnership or c will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled controlled or controlled stock received by a partnership or c will include the holding_period of the distributing stock surrendered in exchange therefor provided the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits among distributing and controlled controlled and controlled will be made under sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered in the above rulings this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is consummated plr-111140-99 in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by ________________________ wayne t murray senior technician reviewer branch
